Citation Nr: 1403835	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-25 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right ear hearing loss and a left shoulder disorder

4.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1982 and from October 1986 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2009 rating decisions by the RO.

The Virtual VA claims file has been reviewed.  

As will be discussed, new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for right ear hearing loss and a left shoulder disorder.  Further development of the evidence is required before the Board can adjudicate the Veteran's claim of service connection for right ear hearing loss.  

This reopened claims of service connection and the claim for a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC)in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a November 1992 rating decision, the RO denied the claim of service connection for hearing loss.  

2.  In an August 2001 rating decision, the RO denied the claim of service connection for a left shoulder disorder.  

3.  The evidence received since the November 1992 rating decision as to the issue of service connection for right ear hearing loss is neither cumulative nor repetitive of the previously considered facts and raises a reasonable possibility of substantiating the claim.  

4.  The evidence received since the August 2001 rating decision as to the issue of service connection for a left shoulder is neither cumulative nor repetitive of the previously considered facts and raises a reasonable possibility of substantiating the claim.  

5.  The currently demonstrated left shoulder degenerative changes is shown as likely as not to be due to an injury the Veteran sustained during his extensive period of active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by left shoulder degenerative changes is due disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  

Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  

CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in June 2009, to the Veteran.  This letter explained the appropriate definitions of new and material evidence and the evidence needed to substantiate the underlying claims; therefore, the letter provided the new and material evidence notice required by the Kent decision.  

The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claims.  

The Veteran has also been afforded VA examinations in connection with his petitions to reopen his previously denied claims of service connection for a left shoulder disorder and right ear hearing loss; there are also VA examination reports related to the Veteran's claim for TDIU.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.  


Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO denied the Veteran's claim of service connection of right and left ear hearing loss in a November 1992 rating decision.  The RO denied the Veteran's claim of service connection of a left shoulder disorder in an August 2001 rating decision.  Although notified of these decisions, the Veteran did not appeal.  Therefore, the November 1992 and August 2001 denials became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the November 1992 denial, the RO found that the evidence did not show that the Veteran had any complaints, treatment or diagnosis of hearing loss in service; the RO also found that the Veteran had not provided any evidence that he had been diagnosed with hearing loss which was related to his service.  The evidence considered included the Veteran's claim and a January 1993 VA examination report, which showed that the Veteran had hearing within normal limits and excellent speech discrimination scores.

In the August 2001 denial, the RO found that the evidence showed that the Veteran had degenerative joint disease of the left shoulder on x-ray study, with a history of left shoulder pain since service.  The RO concluded that the Veteran's current left shoulder disability was not related to the Veteran's complaints or dislocated left shoulder in service, and that there was no basis for service connection.  

The evidence included the claim, lay statements, service treatment records, and post-service treatment records, including a VA examination report, showing diagnoses of left shoulder pain and an x-ray report diagnosing the Veteran with moderate degenerative changes of the glenohumeral joint with joint space narrowing, glenoid and humeral osteophytes, and cystic changes of the glenoid.

Since the denial of the Veteran's claims in November 1992 and August 2001, additional medical records, including additional VA examination reports, have been associated with the Veteran's claims file.  

In particular, the added VA treatment records show treatment for and diagnoses of left shoulder pain and osteoarthritis, as well as hearing aid fittings.  

The Board observes that while a June 2010 VA examination report noted that x-ray studies of the Veteran's left shoulder showed advanced degenerative changes of the glenohumeral joint with joint space narrowing, osteophytes and cysts, the VA examiner noted that this was consistent with findings at the March 2001 VA examination and that the Veteran's left shoulder degenerative joint disease was most likely associated with aging, and not related to complaints following a left shoulder dislocation in service.  

Additionally, the Veteran submitted written statements and provided testimony in November 2013, asserting that his right ear hearing loss is related to his experiences in service, including exposure to acoustic trauma while working in a field artillery unit in service.  

The Veteran also testified that his hearing had worsened since the most recent, June 2012 VA examination.  

The June 2012 VA examination report found that the Veteran had sensorineural hearing loss in the frequency range of 500-4000 Hertz, as well as the frequency range of 6000 Hertz and higher; the VA examiner acknowledged that the Veteran's right ear hearing loss is not considered to be a disability for VA purposes, but nonetheless found that he had right ear hearing loss related to the Veteran's noise exposure during service.   



Left Shoulder Disorder

The evidence submitted subsequent to the August 2001 rating decision as to the issue of service connection for a left shoulder disorder is new and material.  

Of note, the added evidence addresses the nature and extent of his left shoulder disability.  Moreover, the Veteran is found to have presented credible lay assertions that he had had problems with his left shoulder since service.  

While the new evidence includes a negative nexus opinion, the Board finds the opinion to be of reduced probative value in that the examiner did not address the credible lay assertions of the Veteran.  The recent VA examination also included X-ray studies that confirmed the nature of degenerative process involving the shoulder joint.  

Given the documented injury sustained in service and the Veteran's credible lay assertions, the Board finds the evidence to be in relative equipoise in showing that the degenerative changes of the left shoulder as likely as not are due to the documented injury sustained by the Veteran during his long period of active service.     

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


Right Ear Hearing Loss

The evidence submitted subsequent to the November 1992 rating decision as to the claimed right ear hearing loss is new and material for the purpose of reopening the Veteran's claim.  The claim was previously denied on the basis that there was no diagnosis of right ear hearing loss related to the Veteran's service, despite the Veteran's report of noise exposure during his service.

The added evidence speaks directly to an element which was not previously established, mainly a current diagnosis of right ear hearing loss  At the time of the prior, November 1992 denial, there was no diagnosis of right ear hearing loss.  

Since that determination, the Veteran underwent a VA examination in December 2012 that provided a diagnosis of right ear hearing loss related to his service.  The Board acknowledges that the Veteran's right ear hearing loss did not constitute a disability for VA purposes, but finds that the Veteran credibly testified at his November 2013 Board hearing that his right ear hearing loss had worsened since it was evaluated in December 2012.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of service connection for right ear hearing loss.



ORDER

As new and material evidence has been received to reopen the claim of service connection for a left shoulder disorder, the appeal to this extent is allowed.

Service connection for left shoulder degenerative changes is granted.  

As new and material evidence has been received to reopen the claim of service connection for right ear hearing loss, the appeal to this extent is allowed subject to further action as discussed hereinbelow.





REMAND

Having reopened the claim of service connection for right ear hearing loss, the Board finds that further development is necessary.  Specifically, a VA examination should be obtained to determine whether the Veteran has a current right ear hearing loss disability.

Moreover, given action taken by the Board in granting service connection for a left shoulder disability, further consideration of the Veteran's claim for a TDIU rating must be deferred pending completion of additional development and adjudication by the RO.

The Veteran provided a completed TDIU application in December 2007.  On that form, he reported that he completed one year of college, and attended computer training in 2002.  He reported that he had been employed as an ineligible waste inspector from October 2005 to February 2007, when he became too disabled to work.  He also reported that he had worked 60 to 84 hours per week and had missed 4 months of work due to illness.  The Veteran reported that he had tried to obtain employment since he became too disabled to work, but that he last sought employment in June 2007.  

Significantly, a March 2012 VA examination report that found that the Veteran was unemployable due to his service-connected major depression and cold injuries.  The VA examiner opined that the Veteran had occupation and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking and/or mood.  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should have the Veteran scheduled for  a VA examination, including an audiogram and Maryland CNC speech recognition test, to determine whether the Veteran has right ear hearing loss disability for VA compensation purposes.   

2.  After completing all indicated development and procedural action pertaining to the grant of service connection for a left shoulder disability, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


